BETTS, District Judge.
This vessel was captured January 20, 1865, about simultaneously with the preceding vessel, the Charlotte, and upon the same cruising ground, and by part of the same United States war vessels, as prize of war, and was sent into this port for adjudication, where she was libelled, and arrested by process of the court on the 28th day of January last. The same order of procedure was followed in this case as in the preceding one, and, in due course of practice, an interlocutory decree of default was rendered by the court against the vessel and cargo, February 14, 1865. It is needless to recapitulate the exact steps pursued. No ship’s papers were taken from the prize other than a register, executed at Wilmington, North Carolina, December 17, 1864, by the Confederate custom-house, transferring. the vessel, as one of British build, from John Fraser & Co., and stating that Richard H. Gale, a citizen of the Confederate States, and apparently a commissioned officer of the rebel navy, was her master; and two letters from the secretary of the navy of the Confederate States, — one dated December 6, 1864, and one dated December 12, 1864, — both addressed to the said Gale at Wilmington, and each recognizing him as commander of the Stag, in the service of the Confederate States; and a letter from William H. Peters, as agent of the navy department at Wilmington, North Carolina, dated December 12, 1864, to the said Gale, as captain of the Stag, directing him to take the ship directly to sea in the Confederate service; and another letter of similar purport, from the same navy agent, dated at the navy department, Wilmington, December 16, 1864, reiterating to Captain Gale, in command of the vessel, to dispatch her immediately, in the rebel service, to Bermuda. •
The depositions in preparatorio of Stephen Brewster Coltman, first officer, Richard Bell, second officer, and Hardy Mermetstein, third officer, of the Stag, were taken in the cause, before the prize commissioner in this district, on the 1st day of February, 1865, and were duly returned and filed in court. No other sworn proofs were presented in the case, except the affidavit of the prize master accompanying the delivery of the prize and her papers. The vessel was captured by United States ships of war, about 1 o’clock a. m., on the 20th of January, 1865, off Smith-ville, North Carolina, while coming out of Wilmington in evasion of.die blockade of that port She had recently made two voyages between Bermuda and Wilmington; breaking the blockade of the latter port She was equipped, commanded, and sailed as a British ship, and had on board both a British flag and a Confederate flag, and wore the latter flag in rebel waters. The master of the vessel resides in the United States. He received his appointment to her at Wilmington, and took command of her there. The vessel and cargo were English property, and the crew, excepting the master, were Englishmen. All of the crew knew that Wilmington was under blockade, and that North Carolina was in a state of war with the United States. The statements of all the witnesses concur substantially in these facts, and there is nothing in their depositions calculated to detract from the credibility of the testimony against the prize. There is, accordingly, no ground to question the culpability of the ship and cargo, or that they are rightfully subject to condemnation and forfeiture. Decree. accordingly.